Case 1:19-cv-01540-TNM Document 2 Filed 05/07/19 Page 1 of 2

x

AO 240 (Rev 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the

 

 

District of Columbia

Cust Proww Nwenen’ >
Plaintiff/Petitioner ) Case: 1:19-cv-01540 JURY DEMAND

) Assigned To : Unassigned

Quit an Errand Wen bal clad Assign. Date : 5/7/2019
Defendant/Respondent )

Description: Employ. Discrim. (H-DECK)

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

] am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that | am entitled to the relief requested.

In support of this application, ] answer the following questions under penalty of perjury:

1. If incarcerated. | am being held at:
If employed there, or have an account in the institution, | have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submitting a similar statement from any other institution where | was
incarcerated during the last six months.

 

2. [fnot incarcerated. If 1 am employed, my employer’s name and address are: N | Po

My gross pay or wages are: $ © , and my take-home pay or wages are: $ <O per

(specify pay period) -

3. Other Income. In the past 12 months, | have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment G Yes No
(b) Rent payments, interest, or dividends GO Yes @No
(c) Pension, annuity, or life insurance payments GQ Yes WNo
(d) Disability, or worker’s compensation payments O Yes

(e) Gifts, or inheritances -O Yes “No
(f) Any other sources Yes CO No

if you answered “Yes” to any question above, describe below or on separate pages each source of money and

state the amount that you received and what you expect to receive in the future.
My hutharvy Sts Ahe sole eriher for wy freely RECEIVED
MAY 2 4 2019

Clerk, U.S. District & Bankruptcy
ot ty ta Hinding a wrAwne cr, ang eM Wefaast. Courts for the District of Columbia

Tu Decewtar /Trnim 2ol¢, ae fv Gere Q debutet
Sroky end & ur eatin on ty pyle Pewek part Nine,

Z
Case 1:19-cv-01540-TNM Document 2 Filed 05/07/19 Page 2 of 2

* AO 248 (Rev 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

 

4. Amount of money that | have in cash or in a checking or savings account: $ 5 00

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that | own, including any item of value held in someone else’s name (describe the property and its approximate

value):
Avdo mobile — % 2.500
©
Jemeiny feck wrk ~ * 1,0
Hole — 2 Lt, 006

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

see *2

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

cee AN. Cty0> t+ am Pull ier erin

kN» caye) Cares ived for a 3 chslaren,
S: N. (mes es EN Vee pea etl Ged
Analy Since BOL -

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

Shisnt loane — £160,090
MeAbkny we of Aecenseol pocents propy — ¢iso0+

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Dae. [| 14 Cyr Pah

Applicant's signature

Cryste Brown. wan

Printed name
